Exhibit 10.2

EXECUTION VERSION

PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT is made and entered into as of the date hereof (the
“Agreement”) by and among the following parties:

(a) The undersigned holders (each, a “Consenting Senior Secured Noteholder”) of
the 12% Senior Secured Notes due 2008 (the “Senior Secured Notes”), issued
pursuant to the Indenture, dated as of February 28, 2002, between Ampex
Corporation (“Ampex”), as issuer, and U.S. Bank National Association
(“Trustee”), as successor trustee to State Street Bank and Trust Company, as
trustee (including ancillary documents executed therewith, as amended, the
“Indenture”);

(b) The undersigned holder (“Hillside” and together with the Consenting Senior
Secured Noteholders, the “Consenting Holders”), as holder of those certain notes
(the “Hillside Notes”) issued pursuant to the settlement agreement dated as of
December 1, 1994, between Hillside, the Company (as defined in paragraph
(c) below) and certain entities affiliated with Sherborne Holdings Incorporated
(as amended, the “HSA Agreement”); and

(c) Ampex and certain of its affiliates (collectively, the “Company”) that will
or may constitute one of the “Debtors” (as defined below) (each of the
foregoing, the Consenting Senior Secured Noteholders, Hillside and the Company,
a “Party”, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company has determined that a prompt restructuring of its capital
structure would be in the best interests of its stakeholders;

WHEREAS, each Consenting Senior Secured Noteholder is the holder of a Claim, as
defined in section 101(5) of title 11 of the United States Code (the “Bankruptcy
Code”) arising out of, or related to, the Senior Secured Notes (each, a “Senior
Secured Note Claim,” and/or an “Ampex Claim”);

WHEREAS, the Consenting Senior Secured Noteholders hold a majority of the
aggregate face amount of the Senior Secured Notes;

WHEREAS, Hillside is the holder of a Claim, as defined in section 101(5) of the
Bankruptcy Code arising out of, or related to, the Hillside Notes (the “Hillside
Notes Claim,” and/or an “Ampex Claim”);

WHEREAS, the Parties intend to implement the restructuring contemplated by this
Agreement (the “Restructuring”) through a confirmed plan of reorganization, the
form and substance of which shall be consistent in all material respects with
the terms set forth in that certain Joint Chapter 11 Plan of Reorganization for
Ampex Corporation and its Affiliates attached hereto as Exhibit A (as the same
may be amended from time to time with the Consenting Holders’ consent, the
“Plan”). The Plan will be filed on behalf of the Ampex and its U.S. subsidiaries
(collectively, the “Debtors”) in voluntary bankruptcy cases (the “Reorganization
Cases”) to be commenced by the Debtors by filing petitions (the “Petitions”)



--------------------------------------------------------------------------------

under chapter 11 of the Bankruptcy Code (the date of that event being the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”);1

WHEREAS, the Parties have engaged in good faith, arm’s length negotiations with
the objective of reaching an agreement with regard to restructuring the Ampex
Claims and other outstanding claims against, and equity interests in, the
Debtors in accordance with the terms set forth in this Agreement and the Plan;

WHEREAS, each Consenting Holder has reviewed, or has had the opportunity to
review the Plan and this Agreement with the assistance of professional legal
advisors of its own choosing;

WHEREAS, each Consenting Holder desires to support the Plan, and the Company
desires to obtain the commitment of the Consenting Holders to support the Plan,
in each case subject to the terms and conditions set forth herein;

WHEREAS, subject to execution of definitive documentation and appropriate
approvals by the Bankruptcy Court of the Plan and the associated disclosure
statement (as the same may be amended from time to time, the “Disclosure
Statement”), each of which shall be in form and substance satisfactory to the
Debtors and the Consenting Holders, and which shall be consistent with the Plan
annexed hereto, the following sets forth the agreement between the Parties
concerning their respective obligations; and

WHEREAS, in expressing such support, the Parties do not desire and do not intend
in any way to derogate from or diminish the solicitation requirements of
applicable securities and bankruptcy laws, or the fiduciary duties of any
Consenting Holder who is appointed to any official committee of unsecured
creditors (the “Creditors’ Committee”) in the Reorganization Cases.

NOW, THEREFORE, in consideration of the foregoing and the promises, mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the Parties agree as follows:

AGREEMENT

Section 1. Means for Implementing the Plan.

To implement the Plan, the Debtors and each of the signatories hereto have
agreed, on the terms and conditions set forth herein, that the Debtors shall use
their best efforts to:

 

  (a) initiate the Reorganization Cases promptly following the effectiveness of
this Agreement and no later than the date set forth in Section 8.1(b);

 

1 The Debtors in the Reorganization Cases will include: (i) Ampex Corporation;
(ii) Ampex Data Systems Corporation; (iii) Ampex Data International Corporation;
(iv) Ampex Finance Corporation; (v) AFC Holdings Corporation; (vi) Ampex
Holdings Corporation; and (vii) Ampex International Sales Corporation.

 

2



--------------------------------------------------------------------------------

  (b) coordinate with counsel to the Consenting Holders to prepare the Plan and
the Disclosure Statement;

 

  (c) submit for and obtain at the earliest practicable date, Bankruptcy Court
approval of the Disclosure Statement in form and substance reasonably
satisfactory to the Consenting Holders;

 

  (d) solicit the requisite acceptances of the Plan in accordance with section
1125 of the Bankruptcy Code after: (i) the Reorganization Cases have commenced;
and (ii) the Bankruptcy Court has approved the Disclosure Statement;

 

  (e) make a motion in the Bankruptcy Court to confirm the Plan as expeditiously
as practicable under the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure and the local rules for the Bankruptcy Court for the Southern District
of New York (the federal and local rules being the “Bankruptcy Rules”);

 

  (f) implement all steps necessary and desirable to obtain from the Bankruptcy
Court an order confirming the Plan (the “Confirmation Order”) within the time
frame set forth in this Agreement, which Confirmation Order shall be in form and
substance satisfactory to the Debtors and each Consenting Holder; and

 

  (g) consummate the confirmed Plan;

provided, however, that the form and substance of the Plan, including any Plan
Supplement (as defined below) confirmed in connection therewith, and the
Disclosure Statement shall be consistent in all material respects with the Plan
attached hereto. Notwithstanding anything to the contrary contained herein, the
Consenting Holders shall be under no requirement to participate in the
Restructuring if the Plan or Disclosure Statement presented to the Consenting
Holders provides for any terms that are materially inconsistent with this
Agreement or the Plan attached hereto.

Provided that this Agreement has not been terminated in accordance with
Section 8.1 herein, the Company shall not (i) support or seek to implement any
restructuring transaction or series of restructuring transactions other than
those contemplated in the Plan; (ii) support any effort to cause the United
States Trustee to appoint a separate committee to represent the interest of
equity holders; (iii) impede confirmation of the Plan or take any action,
directly or indirectly, or encourage any transaction that may interfere with
confirmation of the Plan; or (iv) encourage in any fashion any person or entity
to do any of the actions identified in subclauses (i)—(iii) of this section.

Section 2. Plan

The Plan annexed hereto is incorporated herein by reference. Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Plan. The general terms and conditions of the Restructuring are set forth in
the Plan annexed hereto; provided, however, that the Plan is supplemented by the
terms and conditions of this Agreement. In the event the terms and conditions
set forth in the Plan and this Agreement are inconsistent, the terms and
conditions set forth in the Plan shall govern.

 

3



--------------------------------------------------------------------------------

Section 3. Commitments of the Consenting Holders Under this Agreement and the
Plan.

 

3.1 Consenting Holders.

Each Consenting Holder commits herein to support the Plan and represents that it
is its intention to continue to support the Plan (subject to Section 1 hereof)
so long as it is the legal owner, beneficial owner and/or the investment adviser
or manager of or with power and/or authority to bind any Ampex Claims and has
been properly solicited pursuant to sections 1125 and 1126 of the Bankruptcy
Code, however, this Agreement is not and shall not be deemed to be a
solicitation for consent to the Plan. The acceptance of the Consenting Holders
will not be solicited until the Consenting Holders have received the Disclosure
Statement and the related ballots in forms approved by the Bankruptcy Court.

 

3.2 Support of Plan.

 

  (a) As long as a Termination Event has not occurred, or has occurred but has
been duly waived or cured in accordance with the terms hereof, and so long as
the Plan and all documents necessary for the Reorganization Cases (including the
Disclosure Statement and all other motions and pleadings that could be
reasonably anticipated to affect the interests of the Consenting Holders
(collectively, the “Chapter 11 Documents”)) shall be and remain in form and
substance satisfactory to the Consenting Holders, each of the Consenting Holders
(as long as each such Consenting Holder remains the legal owner, beneficial
owner and/or the investment advisor or manager of or with power and/or authority
to bind any Ampex Claims) agrees that, subject to Section 1 hereof, by having
executed and become party to this Agreement, from and after the date hereof, it
will:

 

  (i) support the Plan;

 

  (ii) not, directly or indirectly seek, solicit, argue for, support or vote in
favor of any other plan, sale, proposal or offer of dissolution, winding up,
liquidation, reorganization, merger or restructuring of the Debtors that is
inconsistent with the Plan annexed hereto or could reasonably be expected to
prevent, delay or impede the restructuring of the Debtors as contemplated by the
Plan or any other document filed in connection with confirming the Plan (each, a
“Reorganization Document”); and

 

  (iii) subject to the Company’s confidentiality obligations in Section 9.9
hereof, agree to permit disclosure in the Disclosure Statement and any filings
made by the Debtors with the Securities and Exchange Commission of the contents
of this Agreement.

 

  (b)

Subject to Section 1, as long as a Termination Event has not occurred, or has
occurred but has been duly waived or cured in accordance with the terms hereof,
and so long as the Plan, Disclosure Statement and all other Chapter 11 Documents
are in form and substance satisfactory to the Consenting Holders, the Debtors
and

 

4



--------------------------------------------------------------------------------

 

each Consenting Holder, further agree that they shall not object in court to or
otherwise commence any proceeding opposing any of the terms of this Agreement,
the Disclosure Statement or the Plan.

 

3.3 Transfer of Claims, Interests and Securities.

Each of the Consenting Holders hereby agrees, for so long as this Agreement
shall remain in effect as to it (such period, the “Restricted Period”), not to
sell, assign, transfer, hypothecate or otherwise dispose of, directly or
indirectly (each such transfer, a “Transfer”), all or any of its Ampex Claims
(or any right related thereto and including any voting rights associated with
such Ampex Claims), unless the transferee thereof agrees to be bound by all of
the terms of this Agreement by executing the Joinder attached hereto as Exhibit
B. The Company shall promptly acknowledge any such Transfer in writing and
provide a copy of that acknowledgement to the transferor. By its acknowledgement
of the relevant Transfer, the Company shall be deemed to have acknowledged that
its obligations to the Consenting Holders hereunder shall be deemed to
constitute obligations in favor of the relevant transferee as a Consenting
Holder hereunder. Any sale, transfer or assignment of any Relevant Claim (as
defined below) that does not comply with the procedure set forth in the first
sentence of this Subsection 3.3 shall be deemed void ab initio. No Consenting
Holder may create any subsidiary or affiliate for the sole purpose of acquiring
any securities or notes issued by any Debtor without first causing such
subsidiary or affiliate to become a party hereto as a Consenting Holder.

 

3.4 Further Acquisition of Ampex Claims.

This Agreement shall in no way be construed to preclude any Consenting Holder or
any of its respective subsidiaries from acquiring additional Ampex Claims or
interests (or voting rights associated therewith); provided that any such
additional Ampex Claims or interests (or voting rights associated therewith)
acquired by a Consenting Holder shall automatically be deemed to be subject to
the terms of this Agreement. Upon written request of the Debtors, each
Consenting Holder shall, in writing and within five (5) business days, provide
an accurate and current list of all Ampex Claims or interests (or voting rights
asserted therewith) that it holds at that time, subject to any applicable
confidentiality restrictions and applicable law and subject to the
confidentiality obligations set forth in Section 9.9 hereof).

 

3.5 Representation of Consenting Holders’ Holdings.

Each of the Consenting Holders represents that, as of the date hereof:

 

  (a) it is the legal owner, beneficial owner and/or the investment adviser or
manager for the beneficial owner of such legal or beneficial owner’s Ampex
Claims set forth on its respective signature page (collectively, the “Relevant
Claims”);

 

  (b) there are no Ampex Claims of which it is the legal owner, beneficial owner
and/or investment adviser or manager for such legal or beneficial owner that are
not part of its Relevant Claims unless such Consenting Holder does not possess
the full power to vote and dispose of such Claims; and

 

5



--------------------------------------------------------------------------------

  (c) it has all requisite power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby, and to perform its
obligations hereunder.

Section 4. The Debtors’ Fiduciary Obligations.

Notwithstanding anything to the contrary contained in this Agreement, nothing in
this Agreement requires the Company to breach any respective fiduciary
obligation that it may have under applicable law, and the Company may commit any
act or take any actions consistent with such fiduciary obligations; provided,
however, that it is agreed that such act may still result in a Termination Event
hereunder and shall not affect the rights of the Parties set forth in Section 8
hereof.

Section 5. Mutual Representations, Warranties, and Covenants.

Each Party makes the following representations, warranties and covenants to each
of the other Parties, each of which are continuing representations, warranties
and covenants:

 

5.1 Enforceability.

Subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, this
Agreement is a legal, valid and binding obligation of the Party, enforceable
against it in accordance with its terms, except as enforcement may be limited by
applicable laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

5.2 Mutual Cooperation.

Each Party shall cooperate with the other Parties to do or cause to be done all
things as may be reasonably necessary or desirable to confirm and carry out and
to effectuate fully the intent and purpose of this Agreement.

 

5.3 Power and Authority.

It has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement and the Plan.

 

5.4 Authorization.

The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.

 

5.5 Governmental Consents.

The execution, delivery and performance by it of this Agreement does not and
shall not require any registration or filing with consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except such filings as may be
necessary and/or required under the federal securities laws and, in connection
with the commencement of the Reorganization Cases, the approval of the
Disclosure Statement and confirmation of the Plan by the Bankruptcy Court.

 

6



--------------------------------------------------------------------------------

5.6 No Conflicts.

As to each Party, the execution, delivery and performance of this Agreement does
not and shall not: (a) violate any provision of law, rule or regulations
applicable to it; (b) violate its certificate of incorporation, bylaws or other
organizational documents; or (c) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party.

 

5.7 Waiver.

The failure of a Party hereto at any time or times to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same. No waiver by a Party of any condition or of any breach of any term,
covenant, representation or warranty contained in this Agreement shall be
effective unless in writing by such Party, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach of other instances or a waiver of any other condition or
breach of any other term herein.

Section 6. No Waiver of Participation and Preservation of Rights.

The Company agrees that the Senior Secured Notes, Hillside Notes, the HSA
Agreement, the Indenture and all other documents and agreements executed in
conjunction with any of the foregoing shall remain and continue in full force
and effect. This Agreement and the Plan are part of a proposed settlement of
disputes among the Parties. Except as expressly provided in this Agreement,
nothing herein is intended to, does or shall be deemed in any manner to waive,
limit, impair or restrict the ability of each of the Consenting Holders to
protect and preserve its rights, remedies and interests, including, but not
limited to, any and all of its claims and causes of action against any of the
Debtors, any liens or security interests it may have in any assets of any of the
Debtors or any third parties, or its full participation in the Reorganization
Cases. Moreover, nothing contained herein effects a modification of Hillside’s,
the Consenting Senior Secured Noteholders’ or the Trustee’s respective rights
under the HSA Agreement or the Indenture or other documents and agreements
executed in conjunction therewith unless and until the Restructuring is
consummated. Without limiting the foregoing, in any way, if the transactions
contemplated by this Agreement or otherwise set forth in the Plan are not
consummated as provided herein, if a Termination Event occurs, or if this
Agreement is otherwise terminated for any reason, the Parties each fully reserve
any and all of their respective rights, remedies, defenses and interests.
Notwithstanding anything herein to the contrary, if a Consenting Holder is
appointed to and serves on an official committee in the Reorganization Cases,
the terms of this Agreement shall not be construed to limit such Consenting
Holder’s exercise of its fiduciary duties in its role as a member of such
committee, and any exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 7. Non-solicitation of Votes.

This Agreement, the Plan and the transactions contemplated herein and therein
are the product of arm’s length negotiations among the Parties, together with
their respective representatives. This Agreement is not, and shall not be deemed
to be, a solicitation of votes for the acceptance of a plan of reorganization
for the purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise.

Section 8. Termination.

 

8.1 Termination Events.

The term “Termination Event,” wherever used in this Agreement, means any of the
following events (whatever the reason for such Termination Event and whether it
is voluntary or involuntary); provided, however, with respect to a Termination
Event contemplated by clauses (b), (c), (d), (e) and (f) of this Section 8.1,
such date may be extended jointly in writing by (i) the Debtors, (ii) Hillside
and (iii) Consenting Senior Secured Noteholders holding in the aggregate at
least 51% of the aggregate outstanding principal amount of the Senior Secured
Note Claims held by Consenting Holders (the “Senior Secured Note Requisite
Holders”):

 

  (a) the Plan or any subsequent plan of reorganization filed by the Debtors
with the Bankruptcy Court (or any Plan supported or endorsed by the Debtors) is
not satisfactory to the Debtors and each of the Consenting Holders;

 

  (b) the Debtors shall not have commenced these Reorganization Cases under
chapter 11 of the Bankruptcy Code within 14 days following the execution of this
Agreement;

 

  (c) the Debtors shall not have filed the Plan and Disclosure Statement which
are each reasonably acceptable to each of the Consenting Holders, with the
Bankruptcy Court on or before 10 days following the Petition Date;

 

  (d) a hearing to consider the Disclosure Statement has not been scheduled to
occur on or before 45 days following the Petition Date;

 

  (e) a hearing to consider the Confirmation Order has not been scheduled to
occur on or before 75 days following the Petition Date;

 

  (f) The Plan shall not have been consummated within 60 days of the entry of
the Confirmation Order;

 

  (g) any Party has breached any material provision of this Agreement and, if
curable, any such breach has not been duly cured in accordance with the terms
hereof after a period of five (5) business days;

 

  (h) the Bankruptcy Court shall enter an order in any of the Reorganization
Cases appointing (i) a trustee under chapter 7 or chapter 11 of the Bankruptcy
Code, (ii) a responsible officer, (iii) an equity committee or (iv) an examiner;

 

8



--------------------------------------------------------------------------------

  (i) any of the Reorganization Cases of the Debtors are (i) dismisssed or
(ii) converted to cases under chapter 7 of the Bankruptcy Code and any such
order has not been vacated within thirty (30) days following the date of such
order;

 

  (j) any court shall enter a judgment or order declaring this Agreement or any
material portion hereof to be unenforceable;

 

  (k) the Debtors shall withdraw the Plan or publicly announce their intention
not to support the Plan;

 

  (l) the stipulation or order approving the Debtors’ use of Hillside’s cash
collateral and the Consenting Senior Secured Noteholders’ cash collateral is not
in form and substance satisfactory to Hillside and the Consenting Holders,
respectively, is terminated or is not approved;

 

  (m) the Company takes formal action (including, without limitation, the filing
of a pleading in the Reorganization Cases), or announces an intention to take or
pursue action, inconsistent with (i) the Plan or (ii) any of the Chapter 11
Documents;

 

  (n) an involuntary bankruptcy case or similar proceeding or any other action
enforcing remedies not brought, supported, proposed, consented to, or
participated in by the Consenting Holders, is initiated against the Company
unless, within twenty-five (25) days after such case or proceeding has been
initiated, the Company consents to the entry for an order for relief or files
for chapter 11 protection, and then files the Chapter 11 Documents, and seeks to
implement the Restructuring by filing the Disclosure Statement and Plan;

 

  (o) the Debtors shall have filed an amendment of the Plan without having
obtained the Consenting Holders’ prior written consent;

 

  (p) the Confirmation Order is not in form and substance reasonably
satisfactory to the Consenting Holders; and

 

  (q) the Consenting Holders do not hold at least 50% in outstanding amount of
the Senior Secured Note Claims.

The foregoing Termination Events are intended solely for the benefit of the
Debtors and the Consenting Holders; provided that no Party may seek to terminate
this Agreement based upon a breach or a failure of a condition (if any) in this
Agreement arising out of its own actions or omissions.

 

8.2 Termination Event Procedures.

 

  (a) Unless waived in writing by each Party to this Agreement, this Agreement
shall terminate three (3) business days following the date of occurrence of any
Termination Event.

 

9



--------------------------------------------------------------------------------

  (b) With respect to any Termination Event which is triggered by the failure or
inability to obtain the agreement or consent of each Consenting Holder or to
have a document satisfactory to each Consenting Holder (a “Non-Consenting
Holder”), the Termination Event shall only apply to such Non-Consenting Holder
and this Agreement shall otherwise remain in full force and effect.

 

  (c) If this Agreement is validly terminated by any Party (other than a
Non-Consenting Holder) and the transactions contemplated hereunder are abandoned
in accordance with this Section 8, except as set forth in Section 9.9 hereof,
all obligations hereunder shall terminate and be of no further force and effect,
provided, however, that any claim for breach of this Agreement shall survive
termination and all rights and remedies with respect to such claims shall not be
prejudiced in any way, provided further, however, that if the Company terminates
this Agreement, it shall be obligated to promptly pay all fees and expenses of
the Consenting Holders’ professionals incurred through the date of termination
provided, further, that this provision shall in no way limit the Company’s
obligation to pay the fees and expenses of the Consenting Holders’ professionals
under any order approving the use of cash collateral.

 

8.3 Consent to Termination.

In addition to the Termination Events set forth in Section 8.1 hereof, this
Agreement shall terminate effective upon a written agreement of the Company,
Hillside and the Senior Secured Note Requisite Holders to terminate this
Agreement.

Section 9. Miscellaneous Terms.

 

9.1 Third Party Beneficiaries; Assignment.

Third Party Beneficiaries. This Agreement shall be solely for the benefit of the
parties hereto, and nothing in this Agreement, express or implied, shall give to
any entity, other than the Parties, any benefit or any legal or equitable right,
remedy or claim under this Agreement. The agreements, representations,
warranties, covenants and obligations of the Consenting Holders contained in
this Agreement, are, in all respects, several and not joint, and no Party shall
have any liability for any breach by any other Party of any obligation of such
set forth herein. None of the Parties shall have or acquire any liability or
responsibility for any other Party’s performance or non-performance under this
Agreement.

Assignment. No rights or obligations of any Party under this Agreement may be
assigned or transferred to any other Entity except as provided in Section 3.3
hereof.

 

9.2 Further Assurances.

The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements and
understandings of the Parties.

 

10



--------------------------------------------------------------------------------

9.3 Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.

 

9.4 Governing Law.

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF. Upon the
commencement of the Reorganization Cases, each of the Parties hereto hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

 

9.5 Complete Agreement, Interpretation and Modification.

 

  (d) Interpretation. Any Party enforcing or interpreting this Agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret this Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.

 

  (e) Modification of this Agreement. Except as set forth in Section 8.2, this
Agreement may only be modified, altered, amended or supplemented by an agreement
in writing signed by the Company and each Consenting Holder.

 

9.6 Execution of this Agreement.

This Agreement may be executed and delivered (by facsimile or via PDF upon
confirmation of receipt) in any number of counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party; provided, however, that no holder of a Senior Secured Note
Claim may become a Consenting Holder by executing this Agreement at any time on
or after the Petition Date nor shall the Parties agree to treat any such holder
as a Party to this Agreement.

 

9.7 Settlement Discussions.

This Agreement and the Restructuring are part of a proposed settlement of a
dispute among the Parties. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.

 

11



--------------------------------------------------------------------------------

9.8 Consideration.

The Debtors and each Consenting Holder hereby acknowledge that no consideration,
other than that specifically described herein shall be due or paid to the
Consenting Holders for their agreement to support the Plan in accordance with
the terms and conditions of this Agreement. No party hereto shall be liable for
any monetary damages for breach or termination hereof.

 

9.9 Confidentiality

Unless required by applicable law or regulation (including, without limitation,
the Bankruptcy Code and the United States securities laws and any rules or
regulations of the Securities and Exchange Commission) or court order, which
law, regulation, or order may require disclosure of the following, or in
conjunction with an action to enforce this Agreement, the Company shall not
disclose any Consenting Holder’s holdings of Senior Secured Notes without the
prior written consent of the Consenting Holder whose individual holdings are to
be disclosed. The foregoing shall not prohibit the Company from disclosing the
existence and terms of this Agreement or the aggregate amount of Senior Secured
Notes, regardless of whether such disclosure is required by law, regulation, or
court order, in any appropriate bankruptcy pleading.

 

9.10 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

 

  (a) If to the Debtors, to:

Ampex Corporation

1228 Douglas Avenue

Redwood City, California 94063

Attn: Joel D. Talcott, Esq., General Counsel

Telephone: (650) 367-3330

Facsimile: (650) 367-3440

-and-

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attn: Matthew A. Feldman, Esq.

          Rachel C. Strickland, Esq.

Telephone: (212) 728-8000

Facsimile: (212) 728-8111

 

12



--------------------------------------------------------------------------------

  (b) If to Hillside, to:

Hillside Capital Inc.

405 Park Avenue, 12th Floor

New York, NY 10022

Attn: Raymond F. Weldon

          Donald Hawks

Telephone: (212) 935-6090

and

Milbank Tweed Hadley McCloy, LLP

One Chase Manhattan Plaza

New York, NY 10005

Attn: Dennis Dunne, Esq.

          Jessica Fink, Esq.

Telephone: (212) 530-5000

Facsimile: (212) 530-5219

 

  (c) If to a Consenting Senior Secured Noteholder, to the addresses or
facsimile numbers set forth below following the Consenting Senior Secured
Noteholder’s signature (or as directed by any transferee thereof), as the case
may be, with copies to:

DDJ Capital Management, LLC

Stony Brook Office Park

130 Turner Street

Building 3, Suite 600

Waltham, Massachusetts 02453

Attn: Jackson S. Craig, Managing Director

Telephone:  (781) 283-8500

Facsimile:    (781) 283-8555

and counsel to DDJ Capital Management LLC,

O’Melveny and Meyers LLP,

Times Square Tower,

7 Times Square

New York, NY 10036

Attn: Michael Sage, Esq.

Telephone: (212) 728-5942

Facsimile: (212) 326-2061

 

13



--------------------------------------------------------------------------------

and

Credit Suisse Asset Management, LLC

Eleven Madison Avenue

NewYork, NY 10010

Attn: Martha B. Metcalf

Telephone: (212) 325 2000

Facsimile: (212) 325 6665

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or PDF shall be effective upon oral or machine
confirmation of transmission.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first above written.

Dated: March 30, 2008

 

AMPEX CORPORATION By:  

/s/ D. Gordon Strickland

  D. Gordon Strickland   Chief Executive Officer and President AMPEX DATA
SYSTEMS CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary AMPEX DATA INTERNATIONAL
CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary AMPEX FINANCE CORPORATION By:  

/s/ D. Gordon Strickland

  D. Gordon Strickland   President AFC HOLDINGS CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary



--------------------------------------------------------------------------------

Dated: March 30, 2008

 

AMPEX HOLDINGS CORPORATION By:  

/s/ D. Gordon Strickland

  D. Gordon Strickland   President AMPEX INTERNATIONAL SALES CORPORATION By:  

/s/ Joel D. Talcott

  Joel D. Talcott   Vice President and Secretary

 

16



--------------------------------------------------------------------------------

Dated: March 29, 2008

 

HILLSIDE CAPITAL INCORPORATED By:  

/s/ Raymond F. Weldon

Name:   Raymond F. Weldon Title:   Managing Director 405 Park Avenue, 12th floor
New York, New York 10022

 

17



--------------------------------------------------------------------------------

Dated: March 28, 2008

CONSENTING SENIOR

SECURED NOTEHOLDER

Name of Institution: Credit Suisse Asset Management LLC By:  

/s/ Martha Metcalf

Name:   Martha Metcalf Title:   Managing Director Telephone: (212) 325-2000

Facsimilie: (212) 325-6665

 

18



--------------------------------------------------------------------------------

Dated: March 30, 2008

CONSENTING SENIOR

SECURED NOTEHOLDER

B III Capital Partners, L.P. By:   DDJ Capital III, LLC, its General Partner By:
  DDJ Capital Management, LLC, Manager By:  

/s/ Joshua L. McCarthy

Name:   Joshua L. McCarthy Title:   Authorized Signatory By:  

/s/ David L. Goolgasian, Jr.

Name:   David L. Goolgasian, Jr. Title:   Authorized Signatory c/o DDJ Capital
Management, LLC 130 Turner Street Building #3, Suite 600 Waltham, MA 02453
Telephone: (781) 283-8500 Facsimile: (781) 283-8555



--------------------------------------------------------------------------------

Dated: March 30, 2008

CONSENTING SENIOR

SECURED NOTEHOLDER

B III-A Capital Partners, L.P. By:   GP III-A, LLC, its General Partner By:  
DDJ Capital Management, LLC, Manager By:  

/s/ Joshua L. McCarthy

Name:   Joshua L. McCarthy Title:   Authorized Signatory By:  

/s/ David L. Goolgasian, Jr.

Name:   David L. Goolgasian, Jr. Title:   Authorized Signatory c/o DDJ Capital
Management, LLC 130 Turner Street Building #3, Suite 600 Waltham, MA 02453
Telephone: (781) 283-8500 Facsimile: (781) 283-8555



--------------------------------------------------------------------------------

Dated: March 30, 2008

CONSENTING SENIOR

SECURED NOTEHOLDER

GMAM Investment Funds Trust II for the account of the Promark Alternative High
Yield Bond Fund (Account No. 7M2E) ** By:   DDJ Capital Management, LLC, on
behalf of GMAM Investment Funds Trust II, for the account of the Promark
Alternative High Yield Bond Fund, in its capacity as an investment manager By:  

/s/ Joshua L. McCarthy

Name:   Joshua L. McCarthy Title:   Authorized Signatory By:  

/s/ David L. Goolgasian, Jr.

Name:   David L. Goolgasian, Jr. Title:   Authorized Signatory c/o DDJ Capital
Management, LLC 130 Turner Street Building #3, Suite 600 Waltham, MA 02453
Telephone: (781) 283-8500 Facsimile: (781) 283-8555

 

**     All representations, warranties and covenants made by GMAM Investment
Funds Trust II in this Plan Support Agreement are being made only with respect
to those Senior Secured Notes held in the account #7M2E managed by DDJ Capital
Management, LLC (the “Account”) and shall not apply to any Senior Secured Notes
that may be beneficially owned by GMAM Investment Funds Trust II that are not
held through such Account.



--------------------------------------------------------------------------------

EXHIBIT A

JOINT CHAPTER 11 PLAN OF REORGANIZATION

FOR AMPEX CORPORATION AND ITS AFFILIATES



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER TO PLAN SUPPORT AGREEMENT

This Joinder to the Plan Support Agreement, dated as of March     , 2008, by and
among Ampex Corporation and the Consenting Holders signatory thereto (the
“Agreement”), is executed and delivered by [                    ] (the “Joining
Party”) as of [                    ], 2008. Each capitalized term used herein
but not otherwise defined shall have the meaning set forth in the Agreement.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement. The Joining Party shall hereafter be deemed to be a
“Consenting Holder” for all purposes under the Agreement.

Representations and Warranties. With respect to the Senior Secured Notes or
Hillside Notes set forth below its name on the signature page hereof and all
related Ampex Claims, the Joining Party hereby makes the representations and
warranties of the Consenting Holders set forth in the Agreement.

Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

HOLDER OF RELEVANT OWNERSHIP [Name of Holder] By:  

 

Name:  

 

Title:  

 

Notice Address

 

 

 

Fax:  

 

Attention:  

 

Senior Secured Notes or Hillside Notes: Aggregate Amount of Notes: DTC
Information: Acknowledged: Ampex Corporation By:  

 

Name:  

 

Title:  

 

 

2